DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sexton (US 10,094,610).
Regarding claim 1, Sexton discloses a refrigerator freezer unit comprising:
a) a single refrigeration unit (refer to evaporator unit 96 as can be seen from Fig. 11) connected to a freezer chamber (lower part of refrigerator 20) for providing cold air to a freezer compartment (refer to freezer 50, and col. 4, lines 47-51); 

c) a recirculating channel (refer to Fig. 11 below) allowing to recirculate air within the refrigerator compartment (48); 
d) one or more intake fans (142) positioned in the intake channel (see below) for displacing air in the intake channel; and 
e) one or more recirculating fans (refer to flow control device 108) positioned in the recirculating channel for displacing air in the recirculating channel (refer to col. 8, lines 13-20, wherein flow control device 108 may be a blower that is adjustable to control an amount of fluid communication through at least opening 104 which is located in the recirculating channel)
wherein the refrigerator (48) and freezer (50) compartments are cooled by the
single refrigeration unit (96).




    PNG
    media_image1.png
    380
    656
    media_image1.png
    Greyscale


Regarding claim 3, Sexton meets the claim limitations as disclosed above in the
rejection of claim 1. Further, Sexton discloses louvered openings (refer to Fig. 11 below)
allowing warm air to travel from the refrigerator compartment (48) to the freezer compartment (50).


    PNG
    media_image2.png
    263
    639
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sexton (US 10,094,610) in view of Madigan (US 4,879,881).
Regarding claim 2, Sexton meets the claim limitations as disclosed above in the rejection of claim 1. Further, Sexton discloses the recirculating channel and the intake channel, but fails to explicitly disclose the recirculating channel being superposed on the intake channel.
However, Madigan teaches that it is known in the art of refrigeration (refer to Fig. 1), to provide a recirculating channel (30) being superposed on an intake channel (31). Note: in the instant case, the term “superposed” has been considered as situated vertically over another layer or part.

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Sexton such that the recirculating channel is superposed on the intake channel, in order for the arrangement of the channels to take up less space in the refrigerator freezer unit in view of the teachings by Madigan along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Response to Arguments
Applicant's arguments filed on 03/01/2022 have been fully considered but they are not persuasive.
The claim rejections under 35 U.S.C. 112 as set forth on pages 2-4 of the Office Action mailed on 09/01/20214, to claims 1-3, has been withdrawn by the Examiner.
Applicant argues in pages 5-6 of the remarks that Sexton fails to teach the limitation of “a recirculating channel allowing to recirculate air within the refrigerator compartment” as in claim 1, since the alleged recirculation channel in Sexton does not allow air recirculation to occur within the refrigerator compartment. This argument has been considered but is not persuasive.
Absent a special definition, the words of the claims have been afforded the broadest reasonable interpretation, more specifically, the term “recirculation/recirculate” is being considered as the act or process of circulating again or causing something to circulate again. In the instant case, the recirculating channel of Sexton as can be seen from Fig. 11 below, allows the air from the refrigerator compartment (48) after passing through opening 128, to flow into the freezer, and then through the single refrigeration unit in order for the same air to flow back again into the refrigerator compartment. Sexton discloses a closed air loop in which the same air that flows through the refrigerator compartment is allowed to circulate again and back into the same compartment. Since the air flowing through the refrigerator compartment circulates again into the same compartment, Sexton discloses the limitation of “a recirculating channel allowing to recirculate air within the refrigerator compartment”. 
For at least the reasons explained above, claims 1-3 remain rejected.


    PNG
    media_image3.png
    369
    477
    media_image3.png
    Greyscale

 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/ANA M VAZQUEZ/Examiner, Art Unit 3763